DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on April 14, 2022; May 13, 2022 and August 3, 2022 have been entered.
  
Applicants' arguments, filed August 3, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Comments and Notes

The after final submission filed April 14, 2022 was not entered as indicated in the Advisory Action mailed April 20, 2022. However, that April 14, 2022 submission was entered with the filing of the Request for Continued Examination filed May 13, 2022. That renders the submission filed August 3, 2022 improperly formatted as all the additions and deletions appear identical to those made in the April 14, 2022 response. The response was not a response after final as it was after the RCE of May 13, 2022 and if the materials filed May 13, 2022 replaced those of the previous submission, that could alter the propriety of the May 13, 2022 RCE as a proper RCE requires a submission under 37 CFR 1.114. Therefore, properly formatted claims filed August 3, 2022 should reflect no changes from the previous claim set. Failure to properly format future amendments may result in the mailing of a Notice of Non-Compliant Amendment.
In light of the expressed wish to replace the response filed April 14, 2022,the arguments contained therein will not be addressed and only those arguments filed August 3, 2022 will be addressed below.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 26 – 29, 33, 43, 44 and 48 were rejected under 35 U.S.C. 103 as being unpatentable over Mahmud et al. (Macromol, 2006 in view of Fouad et al. (Environ Tox Pharmacol, 2013). This rejection is MAINTAINED for the reasons of record set forth herein.
Mahmud et al. discloses that amphiphilic block copolymers can self-assemble to nanoscopic core/shell structures with a hydrophobic core acting as a microreservoir for the encapsulation of substances such as drugs (p 9419, col 1, ¶ 1). Copolymers with core forming blocks based on poly(ethylene oxide) (PEO) and either polyesters or poly(amino acids) as the core forming block are of increasing interest (p 9419, col 1, ¶ 1). Poly(ester)s have a history of safe application in humans and while they are less suitable for chemical engineering due to the lack of functional groups on the polyester backbone, the introduction of functional groups to the polyester segment of PEO-b-polyester block copolymers such as PEO-b-poly(ε-caprolactone) (PEO-b-PCL) may result in the development of biodegradable self-assembling biomaterials with a potential for attachment of different reactive compounds to the core-forming structure (p 9419, col 2, ¶ 1). Polycaprolactone is a hydrophobic, semicrystalline polymer material with a low glass transition temperature so PEO-b-PCL micelle have shown sufficient in vivo stability and great promise for tumor targeted drug delivery (p 9419, col 2, ¶ 1). Attachment of reactive groups such as benzyl carboxylate to these polymers provides additional opportunities for modification in the thermodynamic and kinetic stability, biodegradation, drug solubilization and release properties of the micelles (p 9419, col 2). The rigidity of the micellar core is believed to be the reason for slow dissociation of polymeric micelles and controlled rate of drug release (p 9427, col 1, ¶ 2). Changes in the length of the hydrophobic/hydrophilic blocks, chemical structure of the side chain, and its substitution level may be used to achieve desired stability, biodegradation, drug loading, release, or activation properties (p 9419, col 1, ¶ 1). The synthesized PEO-b-PBCL copolymer assembled to polymeric micelles with a cosolvent evaporation process with an average diameter of 61.9 ± 2.9 nm (p 9425, col 1, ¶ 2). The PEO used had a molecular weight of 5000 (p 9420, col 1, ¶ 2) and the prepared PEO114-b-PBCL19 (with the subscripts indicating the polymerization degree of each block) having a number average molecular weight of 9700 or 9200 g/mol (determined by NMR or gel permeation chromatography methodology; table 1), indicating that the molecular weight requirements of instant claim 33 are met.  The structures formed were a true spherical shaped micelle with a clear boundary and average diameter of 31.5 nm in the dry state (p 9425, col 2, ¶ 2). These materials may serve as new polymeric micellar delivery systems for the chemical conjugation, optimized solubilization and controlled delivery of several therapeutic agents (p 9428, col 1). 
The inclusion of CBD in such micelles administered to prevent or treat heart failure to a subject in need thereof is not disclosed.
Fouad et al. discloses that the clinical use of doxorubicin is often limited because of its dose-dependent cardiotoxic effects which frequently lead to congestive heart failure (p 347, col 1). Oxidative stress and inflammation play an important role in the pathogenesis of doxorubicin cardiotoxicity (p 347, col 1). Cannabidiol (CBD) is the major non-psychoactive cannabinoid component derived from Cannabis sativa with powerful antioxidant and anti-inflammatory activities (p 347, col 2) and previous reports have shown that CBD may have therapeutic utility in a number of conditions involving inflammation and oxidative stress including ischemia/reperfusion tissue injury (p 348, col 1, ¶ 1). While doxorubicin alone caused extensive damage to cardiac tissue, CBD treatment markedly ameliorated these changes and maintained the normal histological picture of the myocardium (¶ bridging p 349 and 350). In accordance with previous studies, oxidative stress, depletion of antioxidant defense and increased production of inflammatory mediators are implicated in the pathogenesis of doxorubicin cardiotoxicity and CBD treatment provided a significant protective effect against doxorubicin-induced cardiotoxicity in rats (p 350, col 2). The doxorubicin and/or CBD were administered intraperitoneally (section 2.3), a parenteral administration route. The doxorubicin and CBD were dissolved in the pharmaceutically acceptable carriers of normal saline and 1% aqueous solution of TWEEN® 80 respectively (section 2.2). CBD has been shown to have prominent antioxidant and antinitrative properties in several disease models (p 351, col 1 ¶ 2) and significantly reduced the elevated Ca2+ concentration and caspase-3 expression and cardiac cell apoptosis resulting from doxorubicin (p 352, col 2, ¶ 2). Previous studies have also shown that CBD administration significantly reduced myocardial infarct size and myocardial inflammation arising from ligation of the left anterior descending coronary artery and decreased left ventricular dysfunction, myocardial fibrosis, myocardial oxidative and nitrative stress and inflammation in a mouse model of diabetic cardiomyopathy (p 354, col 1). Recent studies have also demonstrated that CBD is safe and well tolerated even with chronic use in large doses and has no adverse effect on the physiologic cardiac parameters (p 354, col 2, ¶ 2). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate CBD into the PEO-PBCL drug delivery micelles disclosed by Mahmud et al. and to administer those micelles in a pharmaceutically acceptable carrier to treat or prevent heart failure in a patient identified as being at risk of developing heart failure, such as those taking doxorubicin. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Fouad et al. discloses that CBD would reasonably be expected to effective for the prevention or treatment of heart failure. Incorporation of this drug into a drug delivery system such as the PEO-PBCL micelles of Mahmud et al. would reasonably be expected to provide the CBD in a controlled release form due the therapeutic agent being administered as a micelle and such administration would be of benefit those identified as being in need of such treatment. Controlled release allows for less frequent dosing which can be more important when a parenteral administration route such as the i.p. route of Fouad et al. is used and increased levels of therapeutic agent between doses due to the controlled release formulation. While the micelles of Mahmud et al. are not explicitly taught as being present in a pharmaceutically acceptable carrier, the explicit disclosure of drugs in liquid solutions that are intraperitoneally administered in Fouad et al. and the knowledge of the person of ordinary skill in the art renders obvious combining drug loaded micelles with a pharmaceutically acceptable carrier so that the drugs can be readily administered through a suitable administration route such as intraperitoneally.
The localization of the micelles is determined by their structure and composition. Micelles have the structure and composition as claimed are rendered obvious by the applied prior art and as the same steps with the same structure is carried out, the same localization, e.g., in fibrotic heart tissue compared to non-fibrotic areas of the heart, must necessarily occur even if not explicitly appreciated by the applied prior art. "A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim." Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1172 (Fed. Cir. 1993). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.") MPEP 2111.04 The wherein clause of claim 26 merely characterizes the results of the claimed method steps which are rendered obvious by the applied prior art and therefore the mechanism and site of localization does not patentably distinguish the instant claims over the prior art.

Applicants traverse this rejection on the grounds that the claims are not directed to a composition of matter per se but to a new and unobvious method of treating or preventing heart failure. Applicants have unexpectedly found that the claimed micelles unexpectedly preferentially accumulate in fibrotic heart tissue compared to non-fibrotic heart tissue as shown in Example 3. Example 5 shows that PEO:PCL was superior to free CsA in reducing fibrosis and mRNA expression BNP in a murine model of non-ischemic heart failure. The micelles in Mahmud are taught for use in targeting tumors with the drug recited being anti-tumor drugs or the anti-fungal agent amphotericin B. There is no disclosure therein to deliver any agents targeting the heart nor any disclosure of using amphiphilic block copolymers to deliver cannabidiol (CBD) to a subject in need thereof. There is no in vivo data in Mahmud and the micelles are not parenterally administered to any subject. The Office has also failed to adequately consider unpredictability in the art and to properly evaluate whether sufficient motivation exists to combine the references as stated with a reasonable expectation of success and the evidence of unexpected results presented in the specification.
These arguments are unpersuasive. When evaluating allegations of unexpected results, applicants bear the burden of explaining the proffered results, with a comparison with closest prior along with an explanation of the expected results being need to determine if the results are in fact unexpected and that the results are reasonably commensurate in scope with the instant claims (Applicants are referred to MPEP 716 for a complete discussion of unexpected results). All Example 3 shows is that PEO-PBCL nanoparticles showed preferential accumulation in heart failure cardiac tissue [is such tissue fibrotic as required by the instant claims?] than in control heart tissue with no comparison to micelles of any other material. It is not clear if the micelles used were those prepared in example 2 that had an average micelle diameter of 52.94 nm or not. Example 3 shows that a micelle presumably falling within the scope of the micelles of the instant claims preferentially accumulated in heart failure cardiac tissue compared to control heart tissue but provides no information as to whether this behaviour was expected or different compared to other micelles, such as the 62 nm PEO-PBCL micelles of Mahmud et al. With no comparison with other micelles or the and no explanation as to the expected behaviour of such micelles would be, the data in Example 3 does not provide evidence of unexpected results, but rather that the micelles falling within the scope of claim 26 accumulate in heart failure cardiac tissue to a greater extent than control cardiac tissue. Mahmud et al. does not contain any in vivo data and the statement regarding tumor targeted delivery highlighted by Applicants cites two references - reference 7 to Aliabadi et al. and reference 15 to Shi et al., and copies of both of these documents accompany this Office Action. Aliabadi et al. compared the pharmacokinetics and tissue distribution of the drug cyclosporine A (CsA) in PEO-b-PCL micellar solutions compared to a commercially available intravenous formulation of CsA (abstract). The tissue distribution of the PEO-b-PCL micelles formulation was blood>heart>plasma>liver>kidney>spleen while the non-micellar intravenous formulation was spleen>liver>kidney>heart>blood>plasma based on AUC data (p 7255, col 1 ¶ 2 and table 3). Aliabadi et al. also states that the trend towards accumulation of polymeric micellar CsA in heart is an interesting observation that might have been caused by preferential accumulation of the polymeric micellar carrier in heart or avoidance of efflux mechanisms by encapsulated CsA in this organ (p 7257, col 2, ¶ 1). While this data was for PEO-b-PCL and not the PEO-b-PBCL of Mahmud et al., Aliabadi et al. clearly shows that similar micelles distribute to a wide variety of tissues. Shi et al. studied the characteristics of MePEG-PCL micelles (a methoxy group is present on the PEG (also known as PEO) portion of the polymer so once again similar but not identical polymeric micelles) in tumor bearing mice (whole document). Figure 6 shows the body distribution of the various formulations tested and while not showing the highest level of tissue accumulation, the drug loaded in the micelles was detected in the heart at all time points tested. The micelles were maintained in the blood long enough to accumulate in the tumor (p 966, col 2, last ¶) but the micelles also passively accumulated in various tissues of the body, including the heart. A person of ordinary skill in the art would not take the statement in Mahmud et al. as to the possibility of tumor targeted drug delivery to mean that such micelles would exclusively localize to the tumor even in the absence of a tumor specific targeting ligand, a notion that would be reinforced by consulting the references cited by Mahmud et al. in regards to tissue distribution of the micelles. While one of ordinary skill in the art would not expect PEO-b-PCL, PEO-b-PBCL and MePEG-PCL micelles to behave identically (and figure 5 from Garg et al. (Biomaterials, 2017) shows somewhat different behaviour of PEO-PCL and PEO-PBCL micelles), such an artisan would reasonably expect accumulation of the micelles in tumor tissue but also at least some accumulation in other tissues. Example 5 of the instant application cites to the Aliabadi et al. reference for the methodology used to prepare the micelles which were studied in vivo in example 6 of the instant application. Aliabadi et al. did not compare the accumulation pattern of free versus encapsulated in subjects with and without heart failure, but given the increased heart concentration of the micellar formulation, it would be expected that a larger effect was seen for the micellar formulation compared to free drug in heart tissue given the data in this reference. Aliabadi et al. states that there was a trend towards accumulation of the polymeric micelles in heart and since this reference is from 2005, well before the expected filing date of the instant application, increased heart accumulation of encapsulated CsA compared to free CsA was not unexpected as of the effective filing date of the instant claims.
Applicants also argue that Fouad does not describe using CBD to treat tumors but to protect against doxorubicin induced cardiotoxicity. This purpose would be frustrated by using the micelles of Mahmud as the skilled person would expect that CBD would be delivered to a tumor and not to the heart. The drug delivery vehicles used in Fouad are different for the different drugs. Mahmud and Fouad teach that the drug delivery vehicle used depends on the identity of the active agent and condition to be treated. There is no teaching, suggestion or disclosure to motivate replacement the 1% aqueous solution of TWEEN® 80 used in Fouad to delivery CBD to a subject of developing heart failure with the amphiphilic copolymers of Mahmud. The skilled person would have had no reason derived solely from the prior art of record to use the micelles of Mahmud to deliver the CBD of Fouad to treat or prevent failure. The Office has cited Atlas Powder Co. v. Ireco Inc. previously in arguing that the micelle distribution is an unappreciated property of a prior art composition. That case related to an anticipation rejection of a chemical composition and not an obviousness rejection in a method claim so the analysis required to demonstrate inherency is more complex and the Federal Circuit has stated the such use of inherency must be carefully circumscribed since that which is inherent may not be necessarily known and may cause an apparently obvious composition to be nonobvious. That something may result in not sufficient to establish inherency. The Office has not provided a proper basis to reasonably support the determination the determination that the allegedly inherent characteristic flows form the applied reference. 
These arguments are unpersuasive. As discussed in greater detail above, the person of ordinary skill in the art would not expect localization of all of the drug containing PEO-b-PBCL micelles of Mahmud et al. to tumor tissue to exclusion of all other tissues. When evaluating obviousness, the implicit and explicit teachings of the applied prior art AND the knowledge of the person of ordinary skill are considered. A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton (MPEP 2141(II)(C)). While an explicit teaching, suggestion or motivation in the prior art can provide the rationale necessary for a prima facie case of obviousness, it is not the only way to establish the necessary rationale for a prima facie case of obviousness. The teachings of Mahmud et al. render obvious the administration of doxorubicin loaded PEO-b-PBCL micelles with a size as required by claim 26 to subjects with cancer. Based on the teachings of Fouad et al., subjects receiving doxorubicin meet the patient population limitations of the instant claims of suffering from or at risk of developing heart failure due to the known cardiotoxicity of doxorubicin. Based on the teachings of Mahmud et al. and their knowledge, the person of ordinary skill in the art would reasonably expect that a variety of therapeutic agents can be incorporated into drug delivery micelles to provide for controlled delivery of the drugs encapsulated therein. Once encapsulated, the solubility of the free drug, the could necessitated different carriers for different drugs, no longer determines the solution behaviour as the drug is present in the interior of the controlled release micellar system. Drug loaded micelle are one possible way in which drugs can be administered, with various factors determining the drug formulation and administration route used for a particular application. That there are many different drug delivery vehicles, pharmaceutical carriers and administration routes does not render non-obvious parenteral administration of the PEO-PBCL drug delivery system of Mahmud et al. While the CBD and doxorubicin are parenterally administered in different solvents by Fouad et al., this does not establish that the person of ordinary skill in the art would not encapsulate CBD in micelles as taught by Mahmud et al., either in the same micelles with doxorubicin or a separate formulation of micelles co-administered with the doxorubicin. Only a reasonable and not an absolute expectation of success is required for a prima facie case of obviousness. Fouad et al. does not disclose that the CBD must be delivered to a particular tissue in order to exert the observed cardioprotective effects of CBD and thus the benefits of encapsulation such as controlled delivery would provide the needed rationale for the encapsulation of CBD in micelles such as those disclosed by Mahmud et al. At least some of those micelles would localize to the heart as the tissue distribution is determined by the size and polymeric makeup of the micelles. Micelles made from the same polymer as the instant claims and falling within the claimed size range are taught by the applied prior art. Those micelles are then administered to the same patient population as required of the instant claims by the same route as Mahmud et al. provides no guidance as to suitable administration routes for a subject and Fouad et al. discloses parenteral administration. The person of ordinary skill is aware that various administration routes can be used with various formulations and that while tablets, for example, are not suitable for parenteral administration, materials suitable for parenteral administration are not limited to the specific solutions disclosed by Fouad et al. and one of ordinary skill in the art would reasonably expect that the drug loaded micellar formulation of Mahmud et al. could be parenterally administered. The claims do not require active targeting such as by the attachment of a targeting ligand to the micelles, but rather passive targeting of micelles with no such targeting ligand attached and rely on the inherent nature of the micelles to achieve the desired effect. The combined prior art renders obvious administration of a composition as claimed via the same route to the same patient population, so the same tissue localization (e.g., preferential localization in fibrotic heart tissue as compared to non-fibrotic areas of the heart) must occur even if such accumulation is not explicitly disclosed by the applied prior art.

Claim(s) 34 was rejected under 35 U.S.C. 103 as being unpatentable over Mahmud et al. and Fouad et al. as applied to claims 26 – 29, 33, 43, 44 and 48 above, and further in view of Schwartz et al. (J Nucl Cardiol, 2016).
Mahmud et al. and Fouad et al. are discussed above.
Heart failure with preserved ejection fraction (HFpET) is not disclosed.
Schwartz et al. discloses that the importance of diastolic dysfunction and its progression to diastolic heart failure, now called HFpET or heart failure with preserved ejection fraction, in clinical cardiology has been recognized for decades (p 833, col 2, ¶ 2). Diastolic dysfunction has been identified as an early marker of doxorubicin cardiotoxicity prior to reduction in LVEF (left ventricular ejection fraction; p 833, col 2, ¶ 3).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer drug delivery micelles comprising PEO-PBCL and CBD to subject experiencing or at risk of developing HFpET.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Fouad et al. discloses that CBD is efficacious in treating doxorubicin cardiotoxicity and Schwartz et al. discloses that diastolic dysfunction is an early marker of doxorubicin induced cardiotoxicity, which can progress to HFpET. Thus the person of ordinary skill would have reasonably expected that CBD could be used as a therapeutic agent to treat HFpET with such a micellar drug delivery formulation allowing for controlled release of the therapeutic agent after administration.

Applicants do not present any arguments relating to Schwartz et al. for the Examiner to address herein.

Claim(s) 26 – 29, 33, 43, 44 and 48 were rejected under 35 U.S.C. 103 as being unpatentable over Mahmud et al. (Macromol, 2006 in view of Garg et al. (Biomaterials, 2017; available online August 4, 2017) and Fouad et al. (Environ Tox Pharmacol, 2013).
Mahmud et al. is discussed above. 
The inclusion of CBD in such micelles administered to a subject to prevent or treat heart failure is not disclosed.
Garg et al. traced the localization of PEO-b-PBCL and PEO-PCL micelles with an attached near-IR dye to investigate the effect of the addition of hydrophobic pendant group on the in vivo distribution of the nanocarriers (whole document, e.g., abstract and p 17, col 2). Micelles with and without the breast cancer targeting peptide P18-4 were also investigated (abstract). As shown in figure 4, all micelles did localize to tumors but the P18-4 micelles showed more accumulation at tumor sites earlier than unmodified counterparts but the average radiant efficiency of the plain PEO-PBCL micelles reached a value similar to that of the P18-4 modified micelles at a later time point (p 24, col 1 - col 2, ¶ 1). Whether modified or not with P18-4, PEO-PBCL micelles showed a significantly higher average radiant efficiency in the heart, liver, lung and spleen and significantly lower average radiant efficiency compared to PEO-PCL counterparts at the 24 hour time point (p 24, col 2, ¶ 2; see also figure 5). 
Fouad et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate CBD into the PEO-PBCL drug delivery micelles disclosed by Mahmud et al. and Garg et al. and to administer those micelles in a pharmaceutically acceptable carrier to treat or prevent heart failure in a patient identified as being at risk of developing heart failure, such as those taking doxorubicin. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Fouad et al. discloses that CBD would reasonably be expected to effective for the prevention or treatment of heart failure. Even when a cancer specific targeting ligand is present on PEO-PBCL micelles, there is still localization of the micelles to the heart as taught by Garg et al. Incorporation of this drug into a drug delivery system such as the PEO-PBCL micelles of Mahmud et al. would reasonably be expected to provide the CBD in a controlled release form due the therapeutic agent being administered as a micelle and such administration would be of benefit those identified as being in need of such treatment. Controlled release allows for less frequent dosing which can be more important when a parenteral administration route such as the i.p. route of Fouad et al. is used and increased levels of therapeutic agent between doses due to the controlled release formulation. While the micelles of Mahmud et al. are not explicitly taught as being present in a pharmaceutically acceptable carrier, the explicit disclosure of drugs in liquid solutions that are intraperitoneally administered in Fouad et al. and the knowledge of the person of ordinary skill in the art renders obvious combining CBD loaded micelles with a pharmaceutically acceptable carrier so that the drug can be readily administered through a suitable administration route such as intraperitoneally.
The localization of the micelles is determined by their structure and composition. Micelles have the structure and composition as claimed are rendered obvious by the applied prior art and as the same steps with the same structure is carried out, the same localization, e.g., in fibrotic heart tissue compared to non-fibrotic areas of the heart, must necessarily occur even if not explicitly appreciated by the applied prior art. "A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim." Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1172 (Fed. Cir. 1993). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.") MPEP 2111.04 The wherein clause of claim 26 merely characterizes the results of the claimed method steps which are rendered obvious by the applied prior art and therefore the mechanism and site of localization does not patentably distinguish the instant claims over the prior art.

Claim(s) 34 is rejected under 35 U.S.C. 103 as being unpatentable over Mahmud et al., Garg et al. and Fouad et al. as applied to claims 26 – 29, 33, 43, 44 and 48 above, and further in view of Schwartz et al. (J Nucl Cardiol, 2016).
Mahmud et al., Garg et al. and Fouad et al. are discussed above.
Heart failure with preserved ejection fraction (HFpET) is not disclosed.
Schwartz et al. discloses that the importance of diastolic dysfunction and its progression to diastolic heart failure, now called HFpET or heart failure with preserved ejection fraction, in clinical cardiology has been recognized for decades (p 833, col 2, ¶ 2). Diastolic dysfunction has been identified as an early marker or doxorubicin cardiotoxicity prior to reduction in LVEF (left ventricular ejection fraction; p 833, col 2, ¶ 3).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer drug delivery micelles comprising PEO-PBCL and CBD to subject experiencing or at risk of developing HFpET.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Fouad et al. discloses that CBD is efficacious in treating doxorubicin cardiotoxicity and Schwartz et al. discloses that diastolic dysfunction is an early marker of doxorubicin induced cardiotoxicity, which can progress to HFpET. Thus the person of ordinary skill would have reasonably expected that CBD could be used as a therapeutic agent to treat HFpET with such a micellar drug delivery formulation allowing for controlled release of the therapeutic agent after administration.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618